CALOGERO, Justice,
concurring in the denial of the writ.
The court of appeal concluded that the trial judge improperly excluded certain testimony from a defense witness, Joan McDonald, on the ground that the testimony sought to be elicited was hearsay. The court of appeal was of the view that the testimony was not hearsay and that the trial court’s ruling was therefore wrong, but it nonetheless affirmed defendant’s conviction upon a finding that the trial court’s erroneous exclusion of the evidence on hearsay grounds was harmless error. I agree with the trial court’s finding that the testimony in question was hearsay and was properly excluded. Therefore, I would deny the writ, but not for the reasons assigned by the court of appeal. In my view the out of court statements which defense counsel sought to introduce into evidence were hearsay because they were offered for the truth of the matter asserted therein.